1    NICOLA T. HANNA
     United States Attorney
2    DAVID M. HARRIS                                          JS-6
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    ROBYN-MARIE LYON MONTELEONE Cal Bar No. 130005)
     Assistant United States Attorney
6    Senior Litigation Counsel
     AARON KOLLITZ (Cal. Bar No. 238580)
7    Assistant United States Attorney
           Federal Building, Suite 7516
8          300 North Los Angeles Street
           Los Angeles, California 90012
9          Telephone: (213) 894-2458/2083
           Facsimile: (213) 894-7819
10         E-mail: Robby.Monteleone@usdoj.gov
                    Aaron.Kollitz@usdoj.gov
11
     Attorneys for Defendant
12   UNITED STATES OF AMERICA
13
                              UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                   WESTERN DIVISION
16
17   MONA MARTINEZ, individually;           No. CV 18-1931-FMO (Ex)
     ANNA REYES, individually; EMMA
18   GUERRERO; JOSEPH COBORUBIO,            ORDER GRANTING STIPULATION [35]
     individually, by and through his       FOR DISMISSAL WITH PREJUDICE
19   guardian ad litem, MICHAEL
     QUINONES; G.C., individually, and as
20   successor in interest to DAVID
21   COBORUBIO, by and through her
     guardian ad litem, ELSA
22   MONTELLANO,
23              Plaintiffs,
24                     v.
25   UNITED STATES OF AMERICA,
     TEN UNKNOWN NAMED FEDERAL
26   BUREAU OF INVESTIGATIONS
     AGENTS, and DOES 1 through 10,
27   inclusive,
28              Defendants.
1
           The Court, having considered the stipulation of the parties, and good cause
2
     appearing therefor, hereby ORDERS that the entire case is dismissed with prejudice, the
3
     respective parties to bear their own costs, fees, and expenses.
4
5
           DATED: March 1, 2019
6
7
                                      ______________/s/______________________
8                                     HONORABLE FERNANDO M. OLGUIN
                                      UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
